Citation Nr: 0832639	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-39 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a 
facial injury.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1955 to January 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a decision in January 2007, the Board reopened the claims 
of service connection for residuals of a facial injury and 
for hearing loss, and remanded the claims, as well as the 
claim of service connection for tinnitus, to the RO for 
further evidentiary development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The veteran does not have residuals of a facial injury 
suffered in service. 

2. Bilateral hearing loss was not affirmatively shown to have 
had onset during service; bilateral sensorineural hearing 
loss was not manifested to a compensable degree within one 
year from the date of separation from service; bilateral 
hearing loss, first diagnosed after service beyond the one-
year presumptive period for bilateral sensorineural hearing 
loss as a chronic disease, is unrelated to an injury, 
disease, or event of service origin. 

3. Tinnitus was not affirmatively shown to have had onset 
during service, and tinnitus, first diagnosed after service, 
is unrelated to an injury, disease, or event of service 
origin.




CONCLUSIONS OF LAW

1. Chronic residuals of a facial injury were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2. Bilateral hearing loss was not incurred in or aggravated 
by active service, and service incurrence of bilateral 
hearing loss as a chronic disease may not be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3. Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2003 and in March 2006.  The veteran 
was notified of the type of evidence needed to substantiate 
the claims of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service. 

The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the degree of disability 
assignable and for the effective date of the claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided the content-complying VCAA notice, the claims of 
service connection were readjudicated as evidenced by the 
supplemental statement of the case, dated in April 2007.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran's service medical 
records, except for records associated with his service in 
the Reserves, are missing and presumed destroyed.  The RO has 
contacted the National Personnel Records Center (NPRC) on 
several occasions to obtain any service medical records or 
alternative sources of service medical information, including 
from Ft. Bliss, Texas to no avail.  In July 1994, the NPRC 
indicated that no service medical records for the veteran 
were available.  Thereafter in August 1994, in August 2003, 
and in November 2004, the NPRC explained that additional 
detail was needed as to the veteran's unit in order to 
conduct a search.  In March 2005, NPRC reported that the unit 
identified by the veteran did not exist in the NPRC's index.  
The record shows that the veteran was notified NPRC's 
responses.  He was also notified in August 2005 of the 
alternative sources of service information he could provide, 
and the record shows that he has provided information from 
such sources in the form of a statement from a service 
comrade.  In light of the above, efforts to obtain service 
records for the veteran and the NPRC's response, the Board 
finds that further efforts to obtain service medical records 
for the veteran would be futile. 38 C.F.R. §38 U.S.C.A. 
§ 5103A.

The veteran's representative asked the RO to obtain records 
of the Social Security Administration (SSA).  As the veteran 
has not alleged that the SSA records are relevant, as the 
representative argued only that there was the possibility 
that the records could contain relevant records, as the 
veteran is beyond the age of 72, as under 42 U.S.C. § 402, 
his SSA disability award was converted to "old age" 
benefits when he turned 65, and as the Social Security's 
Document Retention Schedule requires the destruction of any 
disability records when a beneficiary turns 72, there is no 
duty to assist to obtain SSA records.

In March 2007, the veteran was afforded a VA examination with 
a medical opinion. 



As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Where a veteran who served for ninety days or more develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.



As the veteran's service treatment records are incomplete, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt standard of proof.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

Residuals of a Facial Injury

The service treatment records are missing. 

Photographs submitted by the veteran show him with a bandage 
covering his forehead and nose during service. 

Private and VA records from March 1994 to August 2004 contain 
no complaint of residuals of a facial injury. 

In a statement in June 2002, C.M. stated that he recalled 
that the veteran sustained an injury of some type during 
training, which required hospitalization.

In March 2005, the veteran testified that he injured his nose 
during basic training, resulting in scars and sinus symptoms.  
He explained that he struck his nose and forehead on the back 
of a machine gun and underwent surgery to reconstruct his 
nose.  He stated that he experienced problems breathing after 
the injury and that in 1968 he sought treatment was told that 
the injury could result in recurrent infection.  

On VA examination in March 2007, the veteran stated that 
during service he fractured his nose and he sustained a 
facial injury requiring sutures.  He gave a long history of 
recurrent sinus infections.  Physical examination showed that 
the veteran had a straight nasal septum.  The nasal airway 
was patent, and there was no significant nasal obstruction.  
After a review of the record, the diagnosis was sinusitis.  
The examiner expressed the opinion that the chronic sinusitis 
was an inflammatory disease and it would be unlikely related 
to the trauma in service.  The examiner concluded that the 
most likely etiology of the sinusitis was genetic and 
environmental factors occurring subsequent to service and 
that it was less likely than not that the sinusitis was 
related to the injury in service.

Analysis 

In light of the pictures submitted by the veteran and 
statement of C.M., the Board finds that the veteran did 
sustain a facial injury during service.  Although the veteran 
suffered an injury during service, this alone is not enough 
to establish service connection. There must be a current 
disability resulting from the injury during service.  Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).

And in the absence of service treatment records, service 
connection may be established by a showing of continuity of 
symptomatology.

After service, sinus symptoms were first documented in 2007. 
The absence of documented symptoms from 1957 to 2007 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology. 38 C.F.R. § 3.303(b); Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  And while the 
veteran has stated that he has symptoms since service and the 
veteran is competent to describe his symptoms, the veteran is 
not competent to associate his symptoms to the facial injury.  
Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony 
is not competent to prove the veteran had a particular 
illness.).  And the absence of evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity. 

As for service connection based on the initial documentation 
of symptoms after service under 38 C.F.R. § 3.303(d), 
residuals of a facial injury under case law have not been 
found to be capable of lay observation and the veteran is not 
competent to provide a medical nexus opinion between any 
current symptoms and the injury in service. 

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical nexus or 
causation, competent medical evidence is required to 
substantiate the claim. 
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  
As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis or on medical causation. For these reasons, 
the Board rejects the veteran's statements as competent 
evidence to substantiate that the current symptoms are 
related to the in-service injury. Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

As for competent evidence of a diagnosis or of medical 
causation, on VA examination in 2007, the diagnosis was 
sinusitis, and the examiner expressed the opinion that 
chronic sinusitis was unlikely related to the trauma in 
service and that the most likely etiology of the sinusitis 
was genetic and environmental factors occurring subsequent to 
service.  The opinion opposes, rather than supports, the 
claim, and the evidence is uncontroverted.

As the only medical opinion of record is unfavorable to the 
claim, and as the Board may consider only independent medical 
evidence to support its finding on the question of medical 
causation, the preponderance of the evidence is against the 
claims and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 

Bilateral Hearing Loss and Tinnitus

The service treatment records are missing. 

Private and VA records from March 1994 to August 2004 contain 
no complaint of hearing loss or of tinnitus. 

In July 2003, a private physician and a private audiologist 
reported that the veteran was evaluated for hearing loss. 
Also, the veteran complained of tinnitus.  According to the 
veteran, during service he worked in a rock quarry where he 
was exposed daily to sounds of blasting and crushing rock.  
The veteran stated that he was also exposed to small arms 
fire and explosions during training.  He indicated that after 
service he drove an 18-wheeler.  

The pertinent finding was noise-induced, sensorineural 
hearing loss.  The examiners concluded that it was more 
likely than not that the veteran's hearing loss was due to 
noise exposure during service. 

In statements, the veteran asserted that his service medical 
records would not show hearing loss or tinnitus and that his 
hearing loss started after service.

In March 2005, the veteran testified that in service he was 
exposed to loud noises associated with working in a rock 
quarry running a bulldozer.  He noted that he did not wear 
hearing protection and that he did not seek treatment for 
hearing loss during service.  He stated that he first noticed 
hearing loss and ringing in his ears after service in 1962.  
The veteran stated that since service he had driven trucks 
for a living.  The veteran testified that he first sought 
medical attention for hearing loss and tinnitus in 1968. 

On VA examination in March 2007, the veteran stated the he 
was exposed to noise from trucks and heavy equipment as a 
construction worker prior to service, during service, and 
since service until his retirement in 2002.  He stated that 
he first noticing hearing loss shortly after service with 
progression since then.  He stated that he had a long history 
of tinnitus, but he was unsure as to the time of onset.  

The examiner reviewed the medical record, including the 
report of the private physician and the private audiologist.  
The diagnoses were bilateral sensorineural hearing loss and 
tinnitus.  The examiner concluded that there was only a 
remote possibility that hearing loss was incurred during 
service and that tinnitus occurred after service.  The 
examiner stated that the most likely etiology would be a 
combination of genetic and environmental factors that 
occurred after service as the findings on physical 
examination suggested a genetic origin for the hearing loss 
that would have manifested after service.  The examiner 
specifically acknowledged that the veteran had noise exposure 
in service, but also noted the non-military noise exposure 
and the possibility of age-related changes.  

The examiner also stated that he had consulted with two 
audiologists, who both agreed that it was more likely than 
not that the current hearing loss occurred after service.  
The examiner concluded that it was less likely than not that 
the current hearing loss and tinnitus were related to 
acoustic trauma in service.

Analysis 

Although the service treatment records are unavailable, the 
veteran is competent to describe exposure to loud noises 
during service, which is consistent with the circumstances 
and conditions of his service.  And in the absence of service 
treatment records, service connection may be established by a 
showing of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

After service, sensorineural hearing loss and tinnitus were 
first documented in 2003. The absence of documented 
complaints of hearing loss and tinnitus from 1957 to 2003 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  And while the 
veteran has stated that he has had hearing loss and tinnitus 
since service, the Board finds the absence of medical 
evidence of continuity of symptomatology outweighs the 
veteran's statements of continuity.

Also the diagnosis of sensorineural hearing loss in 2003 is 
well beyond the one-year presumptive period following 
separation from service in 1957 for manifestation of 
sensorineural hearing loss as a chronic disease under 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.



As for service connection based on the initial documentation 
of hearing loss and tinnitus after service under 38 C.F.R. § 
3.303(d), although the veteran is competent to describe 
symptoms of hearing loss and tinnitus and tinnitus under case 
law has been found to be capable of lay observation, he is 
not competent to provide a medical nexus opinion between his 
current hearing loss and tinnitus and an injury, disease, or 
event of service origin.

Where, as here, the determinative questions involve a medical 
diagnosis of hearing loss, not capable of lay observation, 
and medical causation of hearing loss and tinnitus, competent 
medical evidence is required to substantiate the claims. 
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  
As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis of hearing loss or on medical causation of 
either hearing loss or tinnitus.  For these reasons, the 
Board rejects the veteran's statements as competent evidence 
to substantiate that current bilateral hearing loss and 
tinnitus are related to an injury, disease, or event of 
service origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

On the questions of a medical diagnosis of hearing loss and 
of medical causation, the private physician and the private 
audiologist expressed the opinion that the veteran's hearing 
loss was more likely attributed to noise exposure during 
service.  A VA examiner expressed the opinion that hearing 
loss was less likely than not that related to service.

As there are medical opinions in favor of and against the 
veteran's claims, the Board must weigh the probative value of 
each opinion.  In so doing, greater weight may be placed on 
one opinion over another depending on factors such as 
reasoning employed and whether or not, and the extent to 
which, the record was reviewed. Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).



Also, the probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as 
the relative merits of the analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
physician fails to explain the basis for an opinion.  Sklar 
v. Brown, 5 Vet. App. 140 (1993).  And among the factors for 
assessing the probative value of a medical opinion are the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

In weighing the probative value of the evidence in favor of 
the claim, the opinion was provided without a review of the 
entire record and without a rationale, addressing noise 
exposure after service, age-related changes, or a genetic 
origin.  

The evidence against the claim consists of the opinion of the 
VA examiner, who had reviewed the entire record.  The 
examiner stated that the most likely etiology would be a 
combination of genetic and environmental factors that 
occurred after service as the findings on physical 
examination suggested a genetic origin for the hearing loss 
that would have manifested after service.  The examiner 
specifically acknowledged that the veteran had noise exposure 
in service, but also noted the non-military noise exposure, 
the possibility of age-related changes, and a genetic origin.  

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable medical opinion of the VA examiner because 
of the thoroughness and detail of the opinion.

For these reasons, the Board places greater weight on the VA 
medical opinion, which opposes rather than supports the 
claim.  As the preponderance of the evidence is against the 
claim of service connection for bilateral hearing loss, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

As for the etiology of tinnitus, the private physician and 
the private audiologist did not express an opinion. The VA 
examiner expressed the opinion that tinnitus was less likely 
than not that related to service.  The opinion opposes, 
rather than supports, the claim, and the evidence is 
uncontroverted.

As the only medical opinion of record is unfavorable to the 
claim, and as the Board may consider only independent medical 
evidence to support its finding on the question of medical 
causation, the preponderance of the evidence is against the 
claim of service connection for tinnitus, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).




ORDER

Service connection for residuals of a facial injury is not 
established, and the appeal is denied. 

Service connection for bilateral hearing loss is not 
established, and the appeal is denied.

Service connection for tinnitus is not established, and the 
appeal is denied.


______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


